Spencer, J.
Plaintiff, alleging himself a judgment creditor of Michael Coudran for $171.80 and interest, brings this suit to annul *226as fraudulent and simulated a sale made by the latter to his son M. J. Coudran of real property worth about ten thousand dollars. There was judgment annulling the sale as to plaintiff, and subjecting the property to his debt. M. J. Coudran took a suspensive appeal, giving bond for $500, the amount fixed by the court.
Appellee moves to dismiss on two grounds, (1) because this court has no jurisdiction, appellant*sproperty being subjected to payment of a judgment for only $171.80, (2) because the appeal bond is insufficient in amonnt.
The principle is now well settled, that when the property of a third person is sought to be made liable for the debt of another, it is the value of the property and not the amount of the debt which governs our jurisdiction. 12 A. 48; 5 A. 31; 13 A. 592, 595; 30 A. 230.
We are at a loss to see why the appeal bond is insufficient. The motion is denied.